         Case 5:20-cv-05799-LHK Document 235 Filed 09/29/20 Page 1 of 1




From: TaMarra Cooley <tamarracol4@gmail.com>
Sent: Tuesday, September 29, 2020 4:52 AM
To: media info <media@cand.uscourts.gov>
Subject: Enumerator for census

Hello,

I wanted to reach out to District Judge Lucy Koh concerning her proceedings with the commerce
department.
I am a single mother of seven children who has also taken in three foster children, for which the state
of Indiana does not pay me to keep. I have not worked for the Census for approximately a month
because they state there is no work available. They offered out of town placements but never
followed through with it. They offered bonuses for exceptional performance and although I met and
exceeded their expectation I did not receive the bonus.
In a time where PUA unemployment payments have ended and many rushed out to garner gainful
employment only for it to last approximately six weeks has hurt the efforts of those who are trying to
be compliant and work and to "not be lazy collecting a check."
I do not know what the outcome of your proceedings will be but I know that the Census at least the
Chicago region for workers in Indiana is not giving us work stating daily "no work today, not enough
work available."
This is more than those who will not be counted this is also those who have lost their jobs when we
were guaranteed work through the end of September then changing to October only to stop working
and for many turning in their equipment as early as September 5th.

Thank you for your time
